DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8-10, 15, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: Claim 3 recites the limitation "leveraging the hybrid MOF/conducting metal oxide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 & 15: The term "short" in claim 8 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Unless the prior art expressly states that the process is not a short reaction time it will be considered to read on the limitation.
Claim 9: Claim 9 is rejected because it depends from claim 8 and does not remedy the issues because providing a unit for short does not provide clarity of what ‘short’ limits the time to.
Claims 10 & 18: Claims 10 & 18 are rejected for being indefinite because the phrase “has a uniform, continuous with a controllable thickness” causes ambiguity. It is unclear if the recitation should be interpreted as “has a uniform and continuous controllable thickness”, “is uniform and continuous with a controllable thickness”, or something else.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, 15, 17-21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub 2018/0011010; hereafter ‘010). As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claims 1, 4, & 5: ‘010 is directed towards a method of forming a sensor (title), comprising:
forming a template (a plasmonic material is deposited in a template; ¶s 12 & 21);
forming a layer of plasmonic material such as AZO (¶s 140-143);
forming a MOF film on the AZO film by a layer by layer deposition in which first an MOF precursor is applied by solution and then a ligand material is applied by solution (¶ 137) in which the MOF precursor can be Cu(NO3)2 (¶ 137); and
forming a hybrid MOF/conducting metal oxide structure (a multilayer structure of AZO/Cu3(BTC)2 is formed (¶s 140-143, 135-137, & 149, and abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to use AZO as the particular plasmonic material because ‘010 teaches that it is an exemplary plasmonic material for the process.
It would have been obvious to one of ordinary skill in the art at the time of filing to use Cu(NO3)2 as the MOF precursor material because ‘010 teaches that it is an exemplary MOF precursor.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of AZO and Cu(NO-3)2 in the process because both are disclosed as exemplary materials for carrying out the process and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s 
As discussed above, ‘010 teaches forming a plasmonic material layer comprising AZO and then applying a MOF precursor comprising Cu(NO3)2 and as evidenced by Zhao, the combination of ZnO and Cu(NO3)2 forms a hydroxyl double salt layer (see Fig. 1, Zhao) and thus it is apparent that ‘010 teaches forming a hydroxyl double salt layer intermediate.
Claim 2: ‘010 teaches using the hybrid MOF/conducting metal oxide structure for optical sensing (¶ 11).
Claim 3: ‘010 does not teach a specific size of a portion of the MOF film used when forming the hybrid MOF/conducting metal oxide layer. However, it is apparent that some portion is used during the process in which the portion is between 0 and 100 % of the MOF film and given that the claim does not recite a specific quantity for the portion it is apparent that ‘010 reads on the limitation.
Claim 6: The MOF film is formed by incubating the hydroxyl double salt layer intermediate in an organic linker (¶s 134 & 137).
Claim 8: As noted above, there is no definition for the time span “short” and thus given that ‘010 does not teach that the process takes too long or is slow it is apparent that it reads on “short”.
Claim 9: Given that the time for the process of ‘010 can be expressed in minutes it is apparent that ‘010 teaches a short reaction time of minutes.
Claim 10: The MOF film is a uniform continuous film with a controllable thickness (see ¶ 158).
Claim 11: It is apparent that the MOF film is formed in a predetermined pattern because it is formed.
Claim 12: ‘010 teaches using the hybrid MOF/conducting metal oxide structure is used in a distributed optical fiber sensor (¶s 127 & 139).
Claim 13: ‘010 is directed towards a method of forming a sensor (title), comprising:
forming a template (a plasmonic material is deposited in a template; ¶s 12 & 21);
forming a layer of plasmonic material such as AZO (i.e. a conductive metal oxide layer on the template is formed; ¶s 140-143);
forming a MOF film on the AZO film by a layer by layer deposition in which an MOF precursor is applied by solution and then a ligand material is applied by solution (¶ 137) in which the MOF precursor can be Cu(NO3)2 (¶ 137); and
forming a hybrid MOF/conducting metal oxide structure (a multilayer structure of AZO/Cu3(BTC)2 is formed (¶s 140-143, 135-137, & 149, and abstract).
The MOF film is formed by incubating the hydroxyl double salt layer intermediate in an organic linker (¶s 134 & 137).
It would have been obvious to one of ordinary skill in the art at the time of filing to use AZO as the particular plasmonic material because ‘010 teaches that it is an exemplary plasmonic material for the process.
It would have been obvious to one of ordinary skill in the art at the time of filing to use Cu(NO3)2 as the MOF precursor material because ‘010 teaches that it is an exemplary MOF precursor.
3)2 in the process because both are disclosed as exemplary materials for carrying out the process and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
As discussed above, ‘010 teaches forming a plasmonic material layer comprising AZO and then applying a MOF precursor comprising Cu(NO3)2 and as evidenced by Zhao, the combination of ZnO and Cu(NO3)2 forms a hydroxyl double salt layer (see Fig. 1, Zhao) and thus it is apparent that ‘010 teaches forming a hydroxyl double salt layer intermediate.
Claim 15: As noted above, there is no definition for the time span “short” and thus given that ‘010 does not teach that the process takes too long or is slow it is apparent that it reads on “short”.
Claim 17: The hydroxyl double salt layer intermediate layer is incubated in an organic linker (¶s 134 & 137).
Claim 18: The MOF film is a uniform continuous film with a controllable thickness (see ¶ 158).
Claim 19: It is apparent that the MOF film is formed in a predetermined pattern because it is formed.
Claim 20: ‘010 teaches converting the hydroxyl double salt layer partially to form the hybrid MOF/conducting metal oxide structure on an optical sensing system(¶ 11).
Claim 21: The structure of ‘010 is use as an MOF enhanced surface plasmon resonance-based gas sensing system (¶ 127).
Claim 23: ‘010 teaches using the hybrid MOF/conducting metal oxide structure is used in a distributed optical fiber sensor (¶s 127 & 139).
Claims 7, 14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘010 as applied above, and further in view of Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao). As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claims 7 & 14: ‘010 does not teach forming the hydroxyl double salt layer intermediate and the MOF film at room temperature ranging between about 60 and 80ºF.
However, Zhao teaches that the 2-step process of exposing a metal oxide to a copper salt to form a hydroxyl double salt followed by exposure to an organic linker of the same materials as disclosed in ‘010 can be carried out at room-temperature (see abstract) in which room temperature is ~25 ºC (i.e. ~ 77 ºF, see ¶ 1, col. 2, pg 13756, Zhao) and thus avoid harsh processing conditions (¶ 1, col. 1, pg 13756, Zhao).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the 2-step process of ‘010 at a temperature of ~77 ºF as taught by Zhao because it is a recognized process temperature which avoids harsh processing conditions and thus would have predictably improved the process of ‘010.
Although the taught range of ~77 ºF is not explicitly the claimed range of 60-80 ºF, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 16: ‘010 does not teach performing the exposing and incubating steps for a few tens of minutes.
However, Zhao teaches that the 2-step process of exposing a metal oxide to a copper salt to form a hydroxyl double salt followed by exposure to an organic linker of the same materials as disclosed in ‘010 can be carried out at room-temperature (abstract) with a short reaction time of 1-10 minutes (Table 1) and thus avoid harsh processing conditions (¶ 1, col. 1, pg 13756, Zhao).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the 2-step process of ‘010 at room temperature as taught by Zhao such that the process takes 1-10 minutes because it is a recognized process temperature which avoids harsh processing conditions and thus would have predictably improved the process of ‘010.
Although the taught range of 1-10 minutes is not explicitly the claimed range of a few tens of minutes, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘010 as applied above, and further in view of Yaghi et al. (US PG Pub 2012/0028846; hereafter ‘846. As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claim 22:  ‘010 does not teach forming the MOF thin films on surface acoustic wave-based sensors.
However, ‘846 teaches using MOFs on surface acoustic wave sensors (¶ 68).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the MOF thin films of ‘010 by the process of ‘010 on a surface acoustic wave sensor because as taught by ‘846, surface acoustic wave sensors are a recognized sensor suitable for use with MOF films and thus would have been a predictably and suitable use of the MOF film of ‘010.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James M Mellott/           Primary Examiner, Art Unit 1712